DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
The information disclosure statements filed 5/24/2021, 5/24/2021, and 6/1/2022 have been considered.

Specification
The disclosure is objected to because paragraph 1 should reference the patent number of the parent application, since the application has been patented.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that utilize the calculations of claims 8 and 9.  As currently claimed, claims 8 and 9 simply recite mathematical equations with no apparent connection to, or functionality within, the method of claim 1.  As such, it is unclear what additional steps of the method claims 8 and 9 might be performing and/or how the calculations further limit the claimed invention.  Claims 10-13 are rejected due to their dependence on claims 8 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Publication Number 2014/0283091) listed on the applicant’s IDS filed 5/24/2021, hereinafter referred to as Zhang.
Regarding claim 1, Zhang discloses a method comprising: storing, by one or more processors, a set of input data (paragraph 25, dataset); generating, by the one or more processors, a noise distribution based on a two-step function (paragraph 35, base decomposition technique); receiving, from a messaging application, a request to access the set of input data (paragraph 34, query); selecting a mode of the noise distribution between an exact mode and an approximation mode for evaluating an unconstrained parameter of the two-step function (paragraph 6, pure differential privacy and approximate differential privacy), the exact mode providing a value of the unconstrained parameter from a list of predetermined values of the unconstrained parameter (paragraph 31, sets approximation parameter to zero), the approximation mode providing the value for the unconstrained parameter as a function of an exponential function and a constant (paragraph 39, incorporates non-zero approximation parameter); applying the noise distribution according to the selected mode to the set of input data to generate privatized noisy output data to prevent exposure to particular data points representing user information in the set of input data, the privatized noisy output data comprises random data added to the set of input data (paragraph 38, adds noise to exact answer); and transmitting, by the one or more processors, the privatized noisy output data (paragraph 40, answer to original query).
Regarding claim 2, Zhang discloses wherein: a height of the two-step function is determined by a privacy parameter, a width w of the two-step function is determined by minimizing a variance of the noise distribution, and a mean of the two-step function is determined by a value of the set of input data to be privatized (paragraph 37, computes minimum volume enclosing ellipsoid, see Algorithm 1 for recursive calculation using points in the R field).
Regarding claim 4, Zhang discloses receiving, from a messaging application, a request to access the set of input data (paragraph 34, query); and transmitting the privatized noisy output data to the messaging application in response to the request (paragraph 40, answer to original query).
Regarding claim 5, Zhang discloses retrieving, when the selected mode corresponds to the exact mode, a previously stored unconstrained parameter s of the noise distribution, the previously stored unconstrained parameter being previously computed based on a privacy parameter (paragraph 33, recursively computes orthonormal basis based on minimum volume enclosing ellipsoid).
Regarding claim 6, Zhang discloses computing, when the selected mode corresponds to the approximation mode, an unconstrained parameter s of the noise distribution as a fraction of a privacy parameter (paragraph 38, Algorithm 2 uses 1 over δ parameter).
Regarding claim 14, Zhang discloses in response to generating the privatized noisy output data, selecting from which component of the two-step function to draw noise by generating a uniform random variable and determining which component the random variable lies in (paragraph 43, projection of y` on V and W).
Regarding claim 16, Zhang discloses a system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: storing a set of input data (paragraph 25, dataset); generating a noise distribution based on a two-step function (paragraph 35, base decomposition technique); receiving, from a messaging application, a request to access the set of input data (paragraph 34, query); selecting a mode of the noise distribution between an exact mode and an approximation mode for evaluating an unconstrained parameter of the two-step function (paragraph 6, pure differential privacy and approximate differential privacy), the exact mode providing a value of the unconstrained parameter from a list of predetermined values of the unconstrained parameter (paragraph 31, sets approximation parameter to zero), the approximation mode providing the value for the unconstrained parameter as a function of an exponential function and a constant (paragraph 39, incorporates non-zero approximation parameter); applying the noise distribution according to the selected mode to the set of input data to generate privatized noisy output data to prevent exposure to particular data points representing user information in the set of input data, the privatized noisy output data comprises random data added to the set of input data (paragraph 38, adds noise to exact answer); and transmitting the privatized noisy output data (paragraph 40, answer to original query).
Regarding claim 17, Zhang discloses wherein: a height of the two-step function is determined by a privacy parameter, a width w of the two-step function is determined by minimizing a variance of the noise distribution, and a mean of the two-step function is determined by a value of the set of input data to be privatized (paragraph 37, computes minimum volume enclosing ellipsoid, see Algorithm 1 for recursive calculation using points in the R field).
Regarding claim 19, Zhang discloses wherein the operations further comprise: retrieving, when the selected mode corresponds to the exact mode, a previously stored unconstrained parameter s of the noise distribution, the previously stored unconstrained parameter being previously computed based on a privacy parameter (paragraph 33, recursively computes orthonormal basis based on minimum volume enclosing ellipsoid); and computing, when the selected mode corresponds to the approximation mode, an unconstrained parameter s of the noise distribution as a fraction of a privacy parameter (paragraph 38, Algorithm 2 uses 1 over δ parameter).
Regarding claim 20, Zhang discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: storing a set of input data (paragraph 25, dataset); generating a noise distribution based on a two-step function (paragraph 35, base decomposition technique); receiving, from a messaging application, a request to access the set of input data (paragraph 34, query); selecting a mode of the noise distribution between an exact mode and an approximation mode for evaluating an unconstrained parameter of the two-step function (paragraph 6, pure differential privacy and approximate differential privacy), the exact mode providing a value of the unconstrained parameter from a list of predetermined values of the unconstrained parameter (paragraph 31, sets approximation parameter to zero), the approximation mode providing the value for the unconstrained parameter as a function of an exponential function and a constant (paragraph 39, incorporates non-zero approximation parameter); applying the noise distribution according to the selected mode to the set of input data to generate privatized noisy output data to prevent exposure to particular data points representing user information in the set of input data, the privatized noisy output data comprises random data added to the set of input data (paragraph 38, adds noise to exact answer); and transmitting the privatized noisy output data (paragraph 40, answer to original query).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 11,048,819.  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application are simply a broader variation of the claims of the patent.  Where the claims of the present application are not entirely anticipated by the claims of the patent, the claims of the present application are rejected over the claims of the patent in view of the prior art as discussed above.

Allowable Subject Matter
Except for the double patenting rejection above, it is noted that claims 3, 7, 15, and 18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fiske (U.S. Patent Application Publication Number 2019/0312854) disclosed techniques for hiding data inside of random noise in order to protect the privacy of the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493